EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. William Curry on 08 March 2022.

The application has been amended as follows:
Claim 8, line 3 has been amended to replace the phrase “at least one of video or text” with the term - - information - -.

Claim 9, line 3 has been amended to delete the term “mutually”.

Claim 13, line 2 has been amended to replace the phrase “one person in” with the phrase - - one person of - -.

Claim 13, line 3 has been amended to replace the phrase “not in” with the phrase - - who is not one of - -.

Claim 14, line 2 has been amended to replace the phrase “one person in” with the phrase - - one person of - -.

Claim 14, line 3 has been amended to replace the phrase “not in” with the phrase - - who is not one of - -.

Claim 14, line 4 has been amended to replace the phrase “one person in” with the phrase - - one person of - -.

Claim 14, line 4 has been amended to replace the phrase “not in” with the phrase - - who is not one of - -.

The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims, in combination with the amendments discussed above, have placed the claims in condition for allowance. The claims are allowable over prior art for the reasons of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791